Exhibit 10.3
image011.jpg [image011.jpg]Zoom Video Communications, Inc.
Non-Employee Director Global RSU Award Grant Notice
(2019 Equity Incentive Plan)
Zoom Video Communications, Inc. (the “Company”) has awarded you (“the
“Participant”) the number of restricted stock units specified and on the terms
set forth below in consideration of your services (the “RSU Award”). Your RSU
Award is subject to all of the terms and conditions as set forth herein and in
the Company’s 2019 Equity Incentive Plan (the “Plan”) and the Non-Employee
Director Global RSU Award Agreement (the “Agreement”), both of which are
attached hereto and incorporated herein in their entirety. Capitalized terms not
explicitly defined herein but defined in the Plan or the Agreement shall have
the meanings set forth in the Plan or the Agreement.
Participant:  
Date of Grant:  
Number of Restricted Stock Units:  
Consideration: Participant’s Services


Vesting Schedule: Subject to the Participant’s Continuous Service through each
applicable vesting date, the restricted stock units subject to the RSU Award
will vest as follows:
The restricted stock units vest in substantially equal installments over the
applicable scheduled length of the term of the Participant’s service on the
Board following the Date of Grant (the “Term”), with the vesting dates occurring
quarterly (measured from the Date of Grant) during the Term, provided that, if
the Annual Meeting at which the scheduled Term ends occurs prior to the last
scheduled quarterly vesting date, the restricted stock units shall become fully
vested as of the day immediately preceding such Annual Meeting, subject in all
cases to the Eligible Director’s Continuous Service (as defined in the Plan)
through each such vesting date.
Notwithstanding the foregoing, the RSU Award will fully vest upon (i)
Participant’s death or Disability or (ii) immediately prior to a Change in
Control, in each case subject to the Participant’s Continuous Service through
such date.
Issuance Schedule: One share of Common Stock will be issued for each restricted
stock unit which vests at the time set forth in Section 5 of the Agreement.
Participant Acknowledgements: By your signature below or by electronic
acceptance or authentication in a form authorized by the Company, you understand
and agree that:
•The RSU Award is governed by this Non-Employee Director Global RSU Award Grant
Notice (the “Grant Notice”), and the provisions of the Plan and the Agreement,
all of



--------------------------------------------------------------------------------

Exhibit 10.3
which are made a part of this document. Unless otherwise provide in the Plan,
this Grant Notice and the Agreement (together, the “RSU Award Agreement”) may
not be modified, amended or revised except in a writing signed by you and a duly
authorized officer of the Company.
•You have read and are familiar with the provisions of the Plan, the RSU Award
Agreement and the Prospectus. In the event of any conflict between the
provisions in the RSU Award Agreement, or the Prospectus and the terms of the
Plan, the terms of the Plan shall control.
•If you are subject to the Company’s withholding obligations at the time your
RSU Award vests or at the time shares are issued in settlement of your vested
RSU Award, to the fullest extent permitted under the Plan and applicable law,
any withholding taxes that may be applicable to the RSU Award will be satisfied
through the sale of a number of the shares issuable in settlement of the RSU
Award as determined in accordance with Section 4 of the Agreement and the
remittance of the cash proceeds to the Company. Under the Agreement, the Company
shall make payment from the cash proceeds of this sale directly to the
appropriate taxing authorities in an amount equal to the taxes required to be
withheld. The mandatory sale of shares to cover withholding taxes is imposed by
the Company on you in connection with your receipt of this RSU Award.
•The RSU Award Agreement sets forth the entire understanding between you and the
Company regarding the acquisition of Common Stock and supersedes all prior oral
and written agreements, promises and/or representations on that subject with the
exception of: (i) other equity awards previously granted to you, and (ii) any
written employment agreement, offer letter, severance agreement, written
severance plan or policy, or other written agreement between the Company and you
in each case that specifies the terms that should govern this RSU Award.



Zoom Video Communications, Inc.
Participant:
By:
_______________________________________________________________       SignatureSignatureTitle:
________________________________Date: ________________________________



Attachments: Non-Employee Director Global RSU Award Agreement, 2019 Equity
Incentive Plan, Prospectus



















--------------------------------------------------------------------------------

Exhibit 10.3
Attachment I


Zoom Video Communications, Inc.


2019 Equity Incentive Plan
Non-Employee Director Global RSU Award Agreement
As reflected by your Non-Employee Director Global RSU Award Grant Notice (“Grant
Notice”) Zoom Video Communications, Inc. (the “Company”) has granted you a RSU
Award under its 2019 Equity Incentive Plan (the “Plan”) for the number of
restricted stock units as indicated in your Grant Notice (the “RSU Award”). The
terms of your RSU Award as specified in the Non-Employee Director Global RSU
Award Agreement (the “Agreement”) and the Grant Notice constitute your “RSU
Award Agreement”. Defined terms not explicitly defined in this Agreement but
defined in the Grant Notice or the Plan shall have the same definitions as in
the Grant Notice or Plan, as applicable.
The terms applicable to your RSU Award are as follows:
1.Governing Plan Document. Your RSU Award is subject to all the provisions of
the Plan, including but not limited to the provisions in:
i.Section 6 of the Plan regarding the impact of a Capitalization Adjustment,
dissolution, liquidation, or Corporate Transaction on your RSU Award,
ii.Section 9(e) regarding the Company’s retained rights to terminate your
Continuous Service notwithstanding the grant of the RSU Award, and
iii.Section 8(c) regarding the tax consequences of your RSU Award.
Your RSU Award is further subject to all interpretations, amendments, rules and
regulations, which may from time to time be promulgated and adopted pursuant to
the Plan. In the event of any conflict between the RSU Award Agreement and the
provisions of the Plan, the provisions of the Plan shall control.
a.Grant of the RSU Award. This RSU Award represents your right to be issued on a
future date the number of shares of the Company’s Common Stock that is equal to
the number of restricted stock units indicated in the Grant Notice subject to
your satisfaction of the vesting conditions set forth therein (the “Restricted
Stock Units”). Any additional Restricted Stock Units that become subject to the
RSU Award pursuant to Capitalization Adjustments as set forth in the Plan and
the provisions of Section 3 below, if any, shall be subject, in a manner
determined by the Board, to the same forfeiture restrictions, restrictions on
transferability, and time and manner of delivery as applicable to the other
Restricted Stock Units covered by your RSU Award.



--------------------------------------------------------------------------------

Exhibit 10.3
b.Dividends. You may become entitled to receive payments equal to any cash
dividends and other distributions paid with respect to a corresponding number of
shares of Common Stock to be issued in respect of the Restricted Stock Units
covered by your RSU Award. Any such dividends or distributions shall be subject
to the same forfeiture restrictions as apply to the Restricted Stock Units and
shall be paid at the same time that the corresponding shares are issued in
respect of your vested Restricted Stock Units, provided, however, that to the
extent any such dividends or distributions are paid in shares of Common Stock,
then you will automatically be granted a corresponding number of additional
Restricted Stock Units subject to the RSU Award (the “Dividend Units”), and
further provided that such Dividend Units shall be subject to the same
forfeiture restrictions and restrictions on transferability, and same timing
requirements for issuance of shares, as apply to the Restricted Stock Units
subject to the RSU Award with respect to which the Dividend Units relate.
c.Withholding Obligations.
i.The provisions of this Section 4 will be applicable if you are subject to the
Company’s withholding obligations at the time your RSU Award vests or at the
time shares are issued in settlement of your vested RSU Award.
ii.You acknowledge that, regardless of any action taken by the Company, or if
different, the Affiliate employing or engaging you (the “Employer”), the
ultimate liability for all income tax (including U.S. federal, state, and local
taxes and/or non-U.S. taxes), social insurance, payroll tax, fringe benefits
tax, payment on account or other tax-related items related to your participation
in the Plan and legally applicable to you (the “Tax-Related Items”) is and
remains your responsibility and may exceed the amount, if any, actually withheld
by the Company or the Employer. You further acknowledge that the Company and/or
the Employer (i) make no representations or undertakings regarding the treatment
of any Tax-Related Items in connection with any aspect of the RSU Award,
including the grant of the RSU Award, the vesting of the RSU Award, the issuance
of shares in settlement of vesting of the RSU Award, the subsequent sale of any
shares of Common Stock acquired pursuant to the RSU Award and the receipt of any
dividends; and (ii) do not commit to and are under no obligation to reduce or
eliminate your liability for Tax-Related Items. Further, if you become subject
to taxation in more than one country, you acknowledge that the Company and/or
the Employer (or former employer, as applicable) may be required to withhold or
account for Tax-Related Items in more than one country.
iii.On each vesting date, and on or before the time you receive a distribution
of the shares underlying your Restricted Stock Units, and at any other time as
reasonably requested by the Company in accordance with Applicable Law, you agree
to make adequate provision for any sums required to satisfy the withholding
obligations of the Company or any Affiliate in connection with any Tax-Related
Items that arise in connection with your RSU Award (the “Withholding Taxes”).
The Company shall arrange a mandatory sale (on your behalf pursuant to your
authorization under this section and without further consent) of the shares of
Common Stock issued in settlement upon the vesting of your Restricted Stock
Units in an amount necessary to satisfy the Withholding Taxes and shall satisfy
the Withholding Taxes by



--------------------------------------------------------------------------------

Exhibit 10.3
withholding from the proceeds of such sale (the “Mandatory Sell to Cover”). You
hereby acknowledge and agree that the Company shall have the authority to
administer the Mandatory Sell to Cover arrangement in its sole discretion with a
registered broker-dealer that is a member of the Financial Industry Regulatory
Authority (a “FINRA Dealer”) as the Company may select as the agent (the
“Agent”) who will sell on the open market at the then prevailing market
price(s), as soon as practicable on or after each date on which your Restricted
Stock Units vest, the number (rounded up to the next whole number) of the shares
of Common Stock to be delivered to you in connection with the vesting of the
Restricted Stock Units sufficient to generate proceeds to cover (A) the
Withholding Taxes that you are required to pay pursuant to the Plan and this
Agreement as a result of the vesting of the Restricted Stock Units (or shares
being issued thereunder, as applicable) and (B) all applicable fees and
commissions due to, or required to be collected by, the Agent with respect
thereto any remaining funds shall be remitted to you.
iv.If, for any reason, such Mandatory Sell to Cover does not result in
sufficient proceeds to satisfy the Withholding Taxes, the Company or an
Affiliate may, in its sole discretion, satisfy all or any portion of the
Withholding Taxes relating to your RSU Award by any of the following means or by
a combination of such means: (i) withholding from any compensation otherwise
payable to you by the Company or an Affiliate; (ii) causing you to tender a cash
payment (which may be in the form of a check, electronic wire transfer or other
method permitted by the Company); or (iii) withholding shares of Common Stock
from the shares of Common Stock issued or otherwise issuable to you in
connection with your Restricted Stock Units with a fair market value (measured
as of the date shares of Common Stock are issued to you) equal to the amount of
such Withholding Taxes; provided, however, that the number of such shares of
Common Stock so withheld will not exceed the amount necessary to satisfy the
Company’s required tax withholding obligations using the maximum statutory
withholding rates for federal, state, local and foreign tax purposes, including
payroll taxes, that are applicable to supplemental taxable income; and to the
extent necessary to qualify for an exemption from application of Section 16(b)
of the Exchange Act, if applicable, such share withholding procedure will be
subject to the express prior approval of the Company’s Board or Compensation
Committee.
v.Unless the tax withholding obligations of the Company and/or any Affiliate
with respect to the Tax-Related Items are satisfied, the Company shall have no
obligation to deliver to you any Common Stock.
vi.In the event the Company’s obligation to withhold arises prior to the
delivery to you of Common Stock or it is determined after the delivery of Common
Stock to you that the amount of the Tax-Related Items withholding obligation was
greater than the amount withheld by the Company or your Employer, you agree to
indemnify and hold the Company and your Employer harmless from any failure by
the Company or your Employer to withhold the proper amount.
vii.You acknowledge that the Mandatory Sell to Cover is imposed by the Company
on you pursuant to the terms of the RSU Award.



--------------------------------------------------------------------------------

Exhibit 10.3
viii.The Company may withhold or account for Tax-Related Items by considering
applicable minimum statutory withholding amounts, or other applicable
withholding rates, including maximum applicable rates in your jurisdiction(s).
If the maximum rate is used, any over-withheld amount may be refunded to you in
cash by the Company or Employer (with no entitlement to the equivalent in shares
of Common Stock), or if not refunded, you may seek a refund from the local tax
authorities. You must pay to the Company and/or the Employer any amount of
Tax-Related Items that the Company and/or the Employer may be required to
withhold or account for as a result of your participation in the Plan that
cannot be satisfied by the means previously described.
d.Date of Issuance.
i.The issuance of shares in respect of the Restricted Stock Units is intended to
comply with Treasury Regulations Section 1.409A-1(b)(4) and will be construed
and administered in such a manner. Subject to the satisfaction of the
withholding obligations set forth in this Agreement, in the event one or more
Restricted Stock Units vests, the Company shall issue to you one (1) share of
Common Stock for each Restricted Stock Unit that vests on the applicable vesting
date(s). The issuance date determined by this paragraph is referred to as the
“Original Issuance Date”.
ii.If the Original Issuance Date falls on a date that is not a business day,
delivery shall instead occur on the next following business day. In addition and
notwithstanding the foregoing, no shares of Common Stock issuable to you under
this Section 5 as a result of the vesting of one or more Restricted Stock Units
will be delivered to you until any filings that may be required pursuant to the
Hart-Scott-Rodino (“HSR”) Act in connection with the issuance of such shares
have been filed and any required waiting period under the HSR Act has expired or
been terminated, and the issuance of such shares shall be accordingly delayed,
provided that such delay shall in no event be later than December 31 of the
calendar year in which the Original Issuance Date occurs (that is, the last day
of your taxable year in which the Original Issuance Date occurs), unless a later
issuance date is permitted without incurring adverse tax consequences under
Section 409A of the Code or other Applicable Law.
iii.The form of delivery (e.g., a stock certificate or electronic entry
evidencing such shares) shall be determined by the Company.
e.Nature of Grant. In accepting the RSU Award, you acknowledge, understand and
agree that:
i.the Plan is established voluntarily by the Company, it is discretionary in
nature, and may be amended, suspended or terminated by the Company at any time,
to the extent permitted by the Plan;
ii.the grant of the RSU Award is exceptional, voluntary and occasional and does
not create any contractual or other right to receive future grants of RSUs,
other equity awards or benefits in lieu of equity awards, even if equity awards
have been granted in the past;



--------------------------------------------------------------------------------

Exhibit 10.3
iii.all decisions with respect to future RSU Awards or other grants, if any,
will be at the sole discretion of the Company;
iv.the RSU Award grant and your participation in the Plan shall not create a
right to employment or be interpreted as forming or amending an employment or
service contract with the Company, the Employer or any Affiliate;
v.you are voluntarily participating in the Plan;
vi.the RSU Award and any shares of Common Stock acquired under the Plan, and the
income from and value of same, are not intended to replace any pension rights or
compensation;
vii.the RSU Award and any shares of Common Stock acquired under the Plan, and
the income from and value of same, are not part of normal or expected
compensation for any purpose, including, without limitation, calculating any
severance, resignation, termination, redundancy, dismissal, end-of-service
payments, holiday pay, bonuses, long-service awards, pension or retirement or
welfare benefits or similar mandatory payments;
viii.the future value of the shares of Common Stock underlying the RSU Award is
unknown, indeterminable, and cannot be predicted with certainty;
ix.if the RSU Award vests and you are issued shares of Common Stock, the value
of such shares of Common Stock may increase or decrease in value following the
date the shares are issued; even below the Fair Market Value on the date the RSU
Award is granted to you;
x.for purposes of the RSU Award, your Continuous Service will be considered
terminated as of the date you are no longer actively providing services to the
Company or one of its Affiliates (regardless of the reason for such termination
and whether or not later found to be invalid or in breach of employment laws in
the jurisdiction where you are employed or the terms of your employment
agreement, if any), and unless otherwise expressly provided in this Agreement or
determined by the Company, your right to vest in the RSU Award under the Plan,
if any, will terminate as of such date and in each instance will not be extended
by any notice period or any period of “garden leave” or similar period mandated
under employment laws in the jurisdiction where you are employed or the terms of
your employment agreement, if any); and the Plan Administrator shall have the
exclusive discretion to determine when you are no longer actively providing
services for purposes of the RSU Award (including whether you may still be
considered to be providing services while on a leave of absence);
xi.no claim or entitlement to compensation or damages shall arise from
forfeiture of the RSU Award resulting from your termination of Continuous
Service (for any reason whatsoever, whether or not later found to be invalid or
in breach of employment laws in the jurisdiction where you are employed, or the
terms of your employment agreement, if any);
xii.unless otherwise agreed with the Company in writing, the RSU Award and any
shares of Common Stock acquired under the Plan, and the income from and value of
same, are



--------------------------------------------------------------------------------

Exhibit 10.3
not granted as consideration for, or in connection with, any service you may
provide as a director of the Company or any Affiliate; and
xiii.neither the Company, the Employer or any Affiliate shall be liable for any
foreign exchange rate fluctuation between your local currency and the United
States Dollar that may affect the value of the RSU Award or the subsequent sale
of any shares of Common Stock acquired upon settlement of the RSU Award.
f.Transferability. Except as otherwise provided in the Plan, your RSU Award is
not transferable, except by will or by the applicable laws of descent and
distribution
g.Corporate Transaction. Your RSU Award is subject to the terms of any agreement
governing a Corporate Transaction involving the Company, including, without
limitation, a provision for the appointment of a stockholder representative that
is authorized to act on your behalf with respect to any escrow, indemnities and
any contingent consideration.
h.No Liability for Taxes. As a condition to accepting the RSU Award, you hereby
(a) agree to not make any claim against the Company, or any of its Officers,
Directors, Employees or Affiliates related to tax liabilities arising from the
RSU Award or other Company compensation and (b) acknowledge that you were
advised to consult with your own personal tax, financial and other legal
advisors regarding the tax consequences of the RSU Award and have either done so
or knowingly and voluntarily declined to do so.
i.Severability. If any part of this Agreement or the Plan is declared by any
court or governmental authority to be unlawful or invalid, such unlawfulness or
invalidity will not invalidate any portion of this Agreement or the Plan not
declared to be unlawful or invalid.  Any Section of this Agreement (or part of
such a Section) so declared to be unlawful or invalid will, if possible, be
construed in a manner which will give effect to the terms of such Section or
part of a Section to the fullest extent possible while remaining lawful and
valid.
j.Waiver.  You acknowledge that a waiver by the Company of a breach of any
provision of this Agreement shall not operate or be construed as a waiver of any
other provision of this Agreement, or of any subsequent breach of this
Agreement.
k.No Advice Regarding Grant.  The Company is not providing any tax, legal or
financial advice, nor is the Company making any recommendations regarding your
participation in the Plan, or your acquisition or sale of the underlying shares
of Common Stock. You should consult with your own personal tax, legal and
financial advisors regarding your participation in the Plan before taking any
action related to the Plan.
l.Language.  You acknowledge that you are sufficiently proficient in the English
language, or have consulted with an advisor who is sufficiently proficient in
English, so as to allow you to understand the terms and conditions of this
Agreement. If you have received this Agreement or any other documents related to
the Plan translated into a language other than English, and if the meaning of
the translated version is different than the English version, the English
version will control.



--------------------------------------------------------------------------------

Exhibit 10.3
m.Venue.   For purposes of any action, lawsuit or other proceeding brought to
enforce this Agreement, relating to it, or arising from it, the parties hereby
submit to and consent to the sole and exclusive jurisdiction of the courts of
Santa Clara County, California, or the federal courts for the United States for
the Northern District of California, and no other courts where this grant is
made and/or to be performed.
n.Insider Trading Restrictions / Market Abuse Law.  You may be subject to
insider trading restrictions and/or market abuse laws based on the exchange on
which the shares of Common Stock are listed and in applicable jurisdictions,
including the United States, your country and the designated broker’s country,
which may affect your ability to accept, acquire, sell or otherwise dispose of
shares of Common Stock, rights to shares of Common Stock (i.e., RSU Awards) or
rights linked to the value of the shares of Common Stock under the Plan during
such times as you are considered to have “inside information” regarding the
Company (as defined by the laws in the applicable jurisdiction(s)). Local
insider trading laws and regulations may prohibit the cancellation or amendment
of orders you placed before you possessed inside information. Furthermore, you
could be prohibited from (i) disclosing the inside information to any third
party, which may include fellow employees and (ii) “tipping” third parties or
causing them otherwise to buy or sell securities. Any restrictions under these
laws or regulations are separate from and in addition to any restrictions that
may be imposed under the Company’s Trading Policy, or any other applicable
insider trading policy then in effect. You acknowledge that you are responsible
for complying with any applicable restrictions and are encouraged to speak with
your personal legal advisor for further details regarding any applicable
insider-trading and/or market-abuse laws in your country.
o.Foreign Asset/Account, Exchange Control and Tax Reporting.  You may be subject
to foreign asset/account, exchange control and/or tax reporting requirements as
a result of the acquisition, holding and/or transfer of shares of Common Stock
or cash (including dividends and the proceeds arising from the sale of shares of
Common Stock) derived from your participation in the Plan in, to and/or from a
brokerage/bank account or legal entity located outside your country. The
Applicable Laws in your country may require that you report such accounts,
assets and balances therein, the value thereof and/or the transactions related
thereto to the applicable authorities in such country. You may also be required
to repatriate sale proceeds or other funds received as a result of your
participation in the Plan to your country through a designated bank or broker
within a certain time after receipt. You acknowledge that it is your
responsibility to be compliant with such regulations and you are encouraged to
consult with your personal legal advisor for any details.
p.Imposition of Other Requirements.  The Company reserves the right to impose
other requirements on your participation in the Plan, on the RSU Award and on
any shares of Common Stock acquired under the Plan, to the extent the Company
determines it is necessary or advisable for legal or administrative reasons, and
to require you to sign any additional agreements or undertakings that may be
necessary to accomplish the foregoing.
q.Other Documents.  You hereby acknowledge receipt of or the right to receive a
document providing the information required by Rule 428(b)(1) promulgated under
the



--------------------------------------------------------------------------------

Exhibit 10.3
Securities Act, which includes the Prospectus.  In addition, you acknowledge
receipt of the Company’s Trading Policy.
r.Questions. If you have questions regarding these or any other terms and
conditions applicable to your RSU Award, including a summary of the applicable
federal income tax consequences please see the Prospectus.
Attachment II
2019 Equity Incentive Plan






Attachment III


Prospectus



